DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/152,979 on January 20, 2021. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
  	In paragraph [0072], lines 9-10: "the second light-blocking unit LS1" should read "the second light-blocking unit LS2".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 10, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20180366593 A1), hereinafter Hwang, in view of Schwartz et al. (US 20210333441 A1), hereinafter Schwartz.

Regarding Claim 1, Huang teaches:
A fingerprint sensor (FIG. 2: 10) comprising: 
a light sensing layer (20) comprising a light sensing element (25) (See FIG. 2) wherein a sensing current flows in the light sensing element according to incident light (See paragraph [0023]: since the disclosed light sensing element 25 is a photo diode, it is necessarily true that, although not explicitly disclosed, a sensing current flows in the light sensing element 25 according to incident light because it is an inherent feature of a photo diode); and 
a collimator layer (30 and 35) disposed on the light sensing layer (See FIG. 2; See paragraph [0024]: a layer including 30 and 35) and comprising a light guide unit (See FIG. 2: the Examiner is interpreting the structures in a collimator group GP as corresponding to a light guide unit) guiding light to the light sensing element (See paragraph [0025], lines 1-13), 
wherein the light guide unit comprises: 
	a light-transmitting unit (35) configured to provide light to the light sensing element (See paragraph [0024]: the openings 35 located in a collimator group GP corresponds to a light-transmitting unit; See FIG. 7: for example, GP4 corresponds to a light guide unit, with a light transmitting unit formed by four collimators 35); and 
	a first light-blocking unit (30) disposed on an outer surface of the light-transmitting unit (See paragraph [0024]: the light filter layer 30 located in a collimator group GP corresponds to a first light-blocking unit; See FIG. 7: for example, GP4 corresponds to a light guide unit, with a first light-blocking unit 30 disposed on an outer surface of the four collimators 35).
Huang does not explicitly teach:
wherein the light guide unit comprises: 
	a first light-blocking unit disposed on an inner surface of the light-transmitting unit.
However, in the same field of endeavor, optical systems applicable to fingerprint sensors (Schwartz, Abstract and paragraph [0005]), Schwartz teaches:
	a collimator layer (5) (See paragraph [0154]) comprising a light guide unit (16 and 18) guiding light to a light sensing element (60) (See FIG. 23) (See paragraph [0154]), 
	wherein the light guide unit comprises: 
	a light-transmitting unit (18) configured to provide light to the light sensing element (See FIG. 23) (See paragraph [0155]); and 
	a first light-blocking unit (16) disposed on an inner surface of the light-transmitting unit (See FIG. 23 and paragraph [0179], lines 8-17: as discussed in this paragraph, the holes 18 can have a ring-shaped cross-section. In this case, the portion of 16 located on the interior of the ring-shaped cross-section would correspond to a first light-blocking unit).
Huang contained a device which differed from the claimed device by the substitution of a light guide unit comprising a light-transmitting unit configured to provide light to the light sensing element; and a first light-blocking unit disposed on an outer surface of the light-transmitting unit, but not an inner surface of the light-transmitting unit. Schwartz teaches the substituted element of a light guide unit with the claimed structure. Their functions were known in the art to provide collimated light (See Huang, paragraph [0024]; See Schwartz, paragraph [0154]). The light guide unit taught by Huang could have been substituted with the light guide unit taught by Liu and the results would have been predictable and resulted in adopting a light guide unit with a light-transmitting unit with a ring-shaped cross-section (i.e., by turning the openings 35 in FIG. 7 of Huang into ring-shaped openings, as shown in FIG. 23 of Schwartz), arriving at a light guide unit comprising a first light-blocking unit disposed on an inner surface of the light-transmitting unit. Additionally, Schwartz discloses that the use of the ring-shaped light-transmitting unit advantageously acts as a bandpass angular filter (See Schwartz, paragraph [0179], lines 8-17).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Huang in view of Schwartz teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Schwartz teaches:
The fingerprint sensor of claim 1, wherein the collimator layer further comprises a second light-blocking unit surrounding an outer surface of the light-transmitting unit (See Liu, FIGS. 1 and 2B: a second light-blocking unit corresponds to a portion of 3 located on outer surface of the light-transmitting unit 42; See Schwartz, FIG. 23 and paragraph [0179], lines 8-17: 16 located on the exterior of the ring-shaped light-transmitting unit 18 would correspond to a second light-blocking unit surrounding an outer surface of the light-transmitting unit. As modified above, in Liu 35 would be formed into a ring, with a second light-blocking unit formed of 3 surrounding an outer surface of the light-transmitting unit 35).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 4, Huang in view of Schwartz teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Schwartz teaches:
The fingerprint sensor of claim 2, wherein the inner surface of the light-transmitting unit is inclined at a first angle with respect to an upper surface of the light sensing layer, wherein the outer surface of the light-transmitting unit is inclined at a second angle with respect to the upper surface of the light sensing layer, wherein the first angle is substantially equal to the second angle (See Huang, FIG. 2: the outer surface of 35 is inclined at a second angle (90 degrees) with respect to an upper surface of the light sensing layer 20. Furthermore, as modified according to Schwartz, the light-transmitting unit is formed with a ring-shaped cross-section. Therefore, according to this modification, the inner surface of the light-transmitting unit is inclined at a first angle (90 degrees) with respect to an upper surface of the light sensing layer, which is substantially equal to the second angle).

Regarding Claim 10, Huang in view of Schwartz teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Schwartz teaches:
The fingerprint sensor of claim 1, wherein an area of an upper surface of the light guide unit is larger than an area of an upper surface of the first light-blocking unit (See Huang, FIG. 7: an area of an upper surface of the light guide unit is equal to a total area of the upper surface of GP4. As discussed above, Huang was modified according to Schwartz to include a first light-block unit within 35. Therefore, since an upper surface of the first light blocking unit is contained within the area of the upper surface of the light guide unit, an area of an upper surface of the light guide unit is larger than an area of an upper surface of the first light-blocking unit).

Regarding Claim 16, Huang teaches:
A display device (FIG. 2) comprising: 
a display panel (50) configured to display an image (FIG. 2) (See paragraph [0022]); and 
a fingerprint sensor (FIG. 2: 10) disposed on a surface of the display panel (See FIG. 2: 10 disposed on a surface of 50) and configured to sense light (95) passing through the display panel (See paragraph [0024]) (See FIG. 2), 
wherein the fingerprint sensor comprises: 
	a light sensing layer (20) comprising a light sensing element (25) (See FIG. 2), wherein a sensing current flows in the light sensing element according to received light (See paragraph [0023]: since the disclosed light sensing element 25 is a photo diode, it is necessarily true that, although not explicitly disclosed, a sensing current flows in the light sensing element 25 according to received light because it is an inherent feature of a photo diode); and 
	a collimator layer (30 and 35) disposed on the light sensing layer (See FIG. 2; See paragraph [0024]: a layer including 30 and 35) and comprising a light guide unit (See FIG. 2: the Examiner is interpreting the structures in a collimator group GP as corresponding to a light guide unit) guiding light to the light sensing element (See paragraph [0025], lines 1-13), and 

	a light-transmitting unit (35) configured to provide light to the light sensing element (See paragraph [0024]: the openings 35 located in a collimator group GP corresponds to a light-transmitting unit; See FIG. 7: for example, GP4 corresponds to a light guide unit, with a light transmitting unit formed by four collimators 35); and 
	a first light-blocking unit (30) disposed on an outer surface of the light-transmitting unit (See paragraph [0024]: the light filter layer 30 located in a collimator group GP corresponds to a first light-blocking unit; See FIG. 7: for example, GP4 corresponds to a light guide unit, with a first light-blocking unit 30 disposed on an outer surface of the four collimators 35).
Huang does not explicitly teach:
wherein the light guide unit comprises: 
	a first light-blocking unit disposed on an inner surface of the light-transmitting unit.
However, in the same field of endeavor, optical systems applicable to fingerprint sensors (Schwartz, Abstract and paragraph [0005]), Schwartz teaches:
		a collimator layer (5) (See paragraph [0154]) comprising a light guide unit (16 and 18) guiding light to a light sensing element (60) (See FIG. 23) (See paragraph [0154]), 
	wherein the light guide unit comprises: 
		a light-transmitting unit (18) configured to provide light to the light sensing element (See FIG. 23) (See paragraph [0155]); and 
		a first light-blocking unit (16) disposed on an inner surface of the light-transmitting unit (See FIG. 23 and paragraph [0179], lines 8-17: as discussed in this paragraph, the holes 18 can have a ring-shaped cross-section. In this case, the portion of 16 located on the interior of the ring-shaped cross-section would correspond to a first light-blocking unit).
Huang contained a device which differed from the claimed device by the substitution of a light guide unit comprising a light-transmitting unit configured to provide light to the light sensing element; and a first light-blocking unit disposed on an outer surface of the light-transmitting unit, but not an inner surface of the light-transmitting unit. Schwartz teaches the substituted element of a light guide unit with the claimed structure. Their functions were known in the art to provide collimated light (See Huang, paragraph [0024]; See Schwartz, paragraph [0154]). The light guide unit taught by Huang could have been substituted with the light guide unit taught by Liu and the results would have been predictable and resulted in adopting a light guide unit with a light-transmitting unit with a ring-shaped cross-section (i.e., by turning the openings 35 in FIG. 7 of Huang into ring-shaped openings, as shown in FIG. 23 of Schwartz), arriving at a light guide unit comprising a first light-blocking unit disposed on an inner surface of the light-transmitting unit. Additionally, Schwartz discloses that the use of the ring-shaped light-transmitting unit advantageously acts as a bandpass angular filter (See Schwartz, paragraph [0179], lines 8-17).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 17, Huang in view of Schwartz teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Schwartz teaches:
The display device of claim 16, wherein the collimator layer further comprises a second light-blocking unit disposed on an outer surface of the light-transmitting unit (See Liu, FIGS. 1 and 2B: a second light-blocking unit corresponds to a portion of 3 located on outer surface of the light-transmitting unit 42; See Schwartz, FIG. 23 and paragraph [0179], lines 8-17: 16 located on the exterior of the ring-shaped light-transmitting unit 18 would correspond to a second light-blocking unit surrounding an outer surface of the light-transmitting unit. As modified above, in Liu 35 would be formed into a ring, with a second light-blocking unit formed of 3 surrounding an outer surface of the light-transmitting unit 35).
In addition, the same motivation is used as the rejection for claim 16.

Regarding Claim 19, Huang in view of Schwartz teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Schwartz teaches:
The display device of claim 16, wherein an area of an upper surface of the light guide unit is larger than an area of an upper surface of the first light-blocking unit (See Huang, FIG. 7: an area of an upper surface of the light guide unit is equal to a total area of the upper surface of GP4. As discussed above, Huang was modified according to Schwartz to include a first light-block unit within 35. Therefore, since an upper surface of the first light blocking unit is contained within the area of the upper surface of the light guide unit, an area of an upper surface of the light guide unit is larger than an area of an upper surface of the first light-blocking unit).

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Schwartz as applied to claims 2 and 17 above, and further in view of Chen et al. (US 20190197290 A1), hereinafter Chen.

Regarding Claim 3, Huang in view of Schwartz does not explicitly teach:
The fingerprint sensor of claim 2, wherein a refractive index of the first light-blocking unit is smaller than a refractive index of the light-transmitting unit, and a refractive index of the second light-blocking unit is smaller than the refractive index of the light-transmitting unit.
However, in the same field of endeavor, optical fingerprint sensors (Chen, paragraph [0001]), Chen teaches:
	A refractive index of a first light-blocking unit (125) is smaller than a refractive index of a light-transmitting unit (126) (See FIG. 3) (See paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint sensor (as taught by Huang in view of Schwartz) so a refractive index of the first light-blocking unit is smaller than a refractive index of the light-transmitting unit, and a refractive index of the second light-blocking unit is smaller than the refractive index of the light-transmitting unit (according to the teachings of Chen). Specifically, it would have been obvious to apply the refractive index of the first light-blocking unit that is smaller than a refractive index of the light-transmitting unit, as taught by Chen, to the second light-blocking unit in a similar manner to arrive at the claimed invention (making the side walls of the collimator taught by Huang in view of Schwartz with a lower refractive index than the refractive index of the light-transmitting unit). Doing so would ensure total internal reflection within the collimator, allowing the light sensing layer to collect more light beams, ensuring that the light intensity is enough to be sensed by the light sensing layer (See Chen, paragraph [0040]).

Regarding Claim 18, Huang in view of Schwartz does not explicitly teach:

However, in the same field of endeavor, optical fingerprint sensors (Chen, paragraph [0001]), Chen teaches:
	A refractive index of a first light-blocking unit (125) is smaller than a refractive index of a light-transmitting unit (126) (See FIG. 3) (See paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Huang in view of Schwartz) so a refractive index of the first light-blocking unit is smaller than a refractive index of the light-transmitting unit, and a refractive index of the second light-blocking unit is smaller than the refractive index of the light-transmitting unit (according to the teachings of Chen). Specifically, it would have been obvious to apply the refractive index of the first light-blocking unit that is smaller than a refractive index of the light-transmitting unit, as taught by Chen, to the second light-blocking unit in a similar manner to arrive at the claimed invention (making the side walls of the collimator taught by Huang in view of Schwartz with a lower refractive index than the refractive index of the light-transmitting unit). Doing so would ensure total internal reflection within the collimator, allowing the light sensing layer to collect more light beams, ensuring that the light intensity is enough to be sensed by the light sensing layer (See Chen, paragraph [0040]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Schwartz as applied to claim 2 above, and further in view of Tomioka et al. (US 20220058365 A1), hereinafter Tomioka.

Regarding Claim 5, Huang in view of Schwartz teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Schwartz teaches:
The fingerprint sensor of claim 2, wherein the inner surface of the light-transmitting unit is inclined at a first angle with respect to an upper surface of the light sensing layer, wherein the outer surface of the light-transmitting unit is inclined at a second angle with respect to the upper surface of the light sensing layer, wherein the first angle is substantially equal to the second angle (See Huang, FIG. 2: the outer surface of 35 is inclined at a second angle (90 degrees) with respect to an upper surface of the light sensing layer 20. Furthermore, as modified according to Schwartz, the light-transmitting unit is formed with a ring-shaped cross-section. Therefore, according to this modification, the inner surface of the light-transmitting unit is inclined at a first angle (90 degrees) with respect to an upper surface of the light sensing layer, which is substantially equal to the second angle).
Huang in view of Schwartz does not explicitly teach:
wherein first angle is different from the second angle.
However, in the same field of endeavor, detection devices with light sensors (Tomioka, Abstract), Tomioka teaches:
An inner surface of a light-transmitting unit (110B) is inclined at a first angle with respect to an upper surface of a light sensing layer (10) (See FIG. 15: an inner surface of 110B (an innermost surface) is inclined at a first angle (an acute angle) with respect to an upper surface of 10), wherein an outer surface of the light-transmitting unit is inclined at a second angle with respect to the upper surface of the light sensing layer, wherein first angle is different from the second angle (See FIG. 15: an outer surface of 110B (an outermost surface) is inclined at a second angle (an obtuse angle) with respect to an upper surface of 10, wherein first angle is different from the second angle).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint sensor (as taught by Huang in view of Schwartz) so the first angle is different from the second angle (as taught by Tomioka). This would be achieved by connecting surfaces of the light-transmitting unit 35 in FIG. 2 of Huang of adjacent light-guide paths together, arriving at openings with a sloped shape, as shown in Tomioka, FIG. 15. Doing so would increase the intensity of sensed light to be increased (See Tomioka, paragraph [0137]).

Claims 6, 7, 9, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Schwartz as applied to claims 1 and 16 above, and further in view of Yeke Yazdandoost et al. (US 20180356915 A1), hereinafter Yeke Yazdandoost.

Claim 6, Huang in view of Schwartz teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Schwartz teaches:
The fingerprint sensor of claim 1, wherein each of the light guide unit and the first light-blocking unit has a cylinder shape (As discussed above, Huang was modified according to Schwartz so the light-transmitting unit has a ring-shaped cross-section. According to this modification, each of the light guide unit and the first light-blocking unit has a cylinder shape).
Huang in view of Schwartz as combined above does not explicitly teach:
wherein each of the light guide unit and the first light-blocking unit has a cone shape.
However, Schwartz teaches further:
The light guide unit has a tapered shape (See FIG. 7: 16 and 18 have a tapered shape; See paragraph [0102]).
Furthermore, in the same field of endeavor, optical image sensors (Yeke Yazdandoost, paragraph [0002]), Yeke Yazdandoost teaches:
A light guide unit has a cone shape (See FIG. 5: 41a’ has a cone shape; See paragraph [0028]).
Huang in view of Schwartz contained a device which differed from the claimed device by the substitution of each of the light guide unit and the first light-blocking unit has a cylinder shape, instead of a cone shape. Yeke Yazdandoost teaches the substituted element of a light guide unit having a cone shape. Their functions were known in the art to guide light towards an image sensor. The shape of the light guide unit and the first light-blocking unit having a cylinder shape taught by Huang in view of Schwartz could have been substituted with the shape of the light guide unit and the first light-blocking unit having a cone shape, according to Yeke Yazdandoost (In other words, by adopting the cone shaped light guide unit taught by Yeke Yazdandoost, the shape of the first light-blocking unit  taught by Huang in view of Schwartz would be modified to have a corresponding cone shape) and the results would have been predictable and resulted in a light guide unit that permits light at an angle other than normal to pass to the light sensing layer (See Yeke Yazdandoost, paragraph [0028]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 7, Huang in view of Schwartz, and in further view of Yeke Yazdandoost teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Schwartz, and in further view of Yeke Yazdandoost teaches:
The fingerprint sensor of claim 6, wherein an upper surface of the light-transmitting unit has an annular shape from a plan view, and wherein an upper surface of the first light-blocking unit has a circular shape from a plan view (See Liu, FIG. 7: 35 has a circular shape from a plan view. As modified above according to Schwartz, in Liu 35 would be formed into a ring, resulting in an upper surface of the light-transmitting unit 35 having an annular shape from a plan view, and wherein an upper surface of the first light-blocking unit (the portion of 30 located on the inner surface of the ring shape) has a circular shape from a plan view).

Regarding Claim 9, Huang in view of Schwartz, and in further view of Yeke Yazdandoost teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang teaches:
The fingerprint sensor of claim 6, wherein a width of the light-transmitting unit ranges from about 0.8 μm to about 2 μm (See FIG. 2: a diameter L1 of 35 corresponds to a width of the light-transmitting unit; See paragraph [0024], last five lines: L1 equal to 1 μm falls into the claimed range).

Regarding Claim 11, Huang in view of Schwartz teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Schwartz teaches:
The fingerprint sensor of claim 1, wherein a cross-sectional area of the first light-blocking unit is constant toward the light sensing layer (As discussed above, Huang was modified according to Schwartz so the light-transmitting unit has a ring-shaped cross-section. According to this modification, each of the light guide unit and the first light-blocking unit has a cylinder shape. Therefore, a cross-sectional area of the first light-blocking unit is constant toward the light sensing layer).
Huang in view of Schwartz as discussed above does not explicitly teach:
wherein a cross-sectional area of the first light-blocking unit decreases toward the light sensing layer.
However, Schwartz teaches further:
(See FIG. 7: 16 and 18 have a tapered shape that decreases toward the light sensing layer; See paragraph [0102]).
Furthermore, in the same field of endeavor, optical image sensors (Yeke Yazdandoost, paragraph [0002]), Yeke Yazdandoost teaches:
a cross-sectional area of a light guide unit decreases toward a light sensing layer (See FIG. 5: a cross-sectional area of 41a’ decreases toward 31 in FIG. 3; See paragraph [0028]).
Huang in view of Schwartz contained a device which differed from the claimed device by the substitution of a cross-sectional area of the first light-blocking unit is constant toward the light sensing layer, instead of a cross-sectional area of the first light-blocking unit decreases toward the light sensing layer. Yeke Yazdandoost teaches the substituted element of a cross-sectional area of a light guide unit decreases toward a light sensing layer. Their functions were known in the art to guide light towards an image sensor. The cross-sectional area of the first light-blocking unit taught by Huang in view of Schwartz could have been substituted with the cross-sectional area of the first light-blocking unit with a cross-sectional area that decreases toward the light sensing layer, according to Yeke Yazdandoost (In other words, by adopting the cone shaped light guide unit taught by Yeke Yazdandoost, the shape of the first light-blocking unit taught by Huang in view of Schwartz would be modified to have a corresponding cone shape with a cross-sectional area that decreases toward the light sensing layer) and the results would have been predictable and resulted in a light guide unit that permits light at an angle other than normal to pass to the light sensing layer (See Yeke Yazdandoost, paragraph [0028]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 12, Huang in view of Schwartz teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Schwartz teaches:
The fingerprint sensor of claim 1, wherein the light guide unit has a cylinder shape (As discussed above, Huang was modified according to Schwartz so the light-transmitting unit has a ring-shaped cross-section. According to this modification, the light guide unit has a cylinder shape).
Huang in view of Schwartz as combined above does not explicitly teach:

However, Schwartz teaches further:
The light guide unit has a tapered shape (See FIG. 7: 16 and 18 have a tapered shape; See paragraph [0102]).
Furthermore, in the same field of endeavor, optical image sensors (Yeke Yazdandoost, paragraph [0002]), Yeke Yazdandoost teaches:
A light guide unit has a truncated cone shape, a truncated polypyramid shape, or a truncated polygonal cone shape (See FIG. 5: 41a’ has a truncated cone shape; See paragraph [0028]).
Huang in view of Schwartz contained a device which differed from the claimed device by the substitution of the light guide unit having a cylinder shape, instead of a truncated cone shape, a truncated polypyramid shape, or a truncated polygonal cone shape. Yeke Yazdandoost teaches the substituted element of a light guide unit having a truncated cone shape, a truncated polypyramid shape, or a truncated polygonal cone shape. Their functions were known in the art to guide light towards an image sensor. The shape of the light guide unit having a cylinder shape taught by Huang in view of Schwartz could have been substituted with the shape of the light guide unit having a cone shape, according to Yeke Yazdandoost and the results would have been predictable and resulted in a light guide unit that permits light at an angle other than normal to pass to the light sensing layer (See Yeke Yazdandoost, paragraph [0028]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 13, Huang in view of Schwartz, and in further view of Yeke Yazdandoost teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Schwartz, and in further view of Yeke Yazdandoost teaches:
The fingerprint sensor of claim 12, wherein an area of an upper surface of the light guide unit is larger than an area of a lower surface of the light guide unit (As modified above, the light guide unit was modified to adopt the shape of the light guide unit 41a’ shown in FIG. 5 of Yeke Yazdandoost. According to this modification, an area of an upper surface of the light guide unit is larger than an area of a lower surface of the light guide unit).

Regarding Claim 20, Huang in view of Schwartz teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Schwartz teaches:
The display device of claim 16, wherein a cross-sectional area of the first light-blocking unit is constant toward the light sensing layer (As discussed above, Huang was modified according to Schwartz so the light-transmitting unit has a ring-shaped cross-section. According to this modification, each of the light guide unit and the first light-blocking unit has a cylinder shape. Therefore, a cross-sectional area of the first light-blocking unit is constant toward the light sensing layer).
Huang in view of Schwartz as discussed above does not explicitly teach:
wherein a cross-sectional area of the first light-blocking unit decreases toward the light sensing layer.
However, Schwartz teaches further:
The light guide unit has a tapered shape with a cross-sectional area that decreases toward the light sensing layer (See FIG. 7: 16 and 18 have a tapered shape that decreases toward the light sensing layer; See paragraph [0102]).
Furthermore, in the same field of endeavor, optical image sensors (Yeke Yazdandoost, paragraph [0002]), Yeke Yazdandoost teaches:
a cross-sectional area of a light guide unit decreases toward a light sensing layer (See FIG. 5: a cross-sectional area of 41a’ decreases toward 31 in FIG. 3; See paragraph [0028]).
Huang in view of Schwartz contained a device which differed from the claimed device by the substitution of a cross-sectional area of the first light-blocking unit is constant toward the light sensing layer, instead of a cross-sectional area of the first light-blocking unit decreases toward the light sensing layer. Yeke Yazdandoost teaches the substituted element of a cross-sectional area of a light guide unit decreases toward a light sensing layer. Their functions were known in the art to guide light towards an image sensor. The cross-sectional area of the first light-blocking unit taught by Huang in view of Schwartz could have been substituted with the cross-sectional area of the first light-blocking unit with a cross-sectional area that decreases toward the light sensing layer, according to Yeke Yazdandoost (In other words, by adopting the cone shaped light guide unit taught by Yeke Yazdandoost, the shape of the first light-blocking unit taught by Huang in view of Schwartz would be modified to have a corresponding cone shape with a cross-sectional area that decreases toward the light sensing layer) and the results would have been predictable and resulted in a light guide unit that permits light at an angle other than normal to pass to the light sensing layer (See Yeke Yazdandoost, paragraph [0028]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Schwartz, and in further view of Yeke Yazdandoost as applied to claim 6 above, and further in view of Tomioka.

Regarding Claim 8, Huang in view of Schwartz, and in further view of Yeke Yazdandoost teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang teaches:
The fingerprint sensor of claim 6, wherein 
                        
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    z
                                
                            
                            ≪
                            1
                        
                     is satisfied, 
wherein “a” denotes a diameter of an upper surface of the light guide unit (See FIG. 2: a diameter L1 of 35 corresponds to “a”; See paragraph [0024], last five lines), “z” denotes a height of the light guide unit (See FIG. 2: a height H1 of 35 corresponds to “z”; See paragraph [0024], last five lines) (Plugging the values of a = 1 μm and z = 30 μm, as disclosed in paragraph [0024] yields                         
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    z
                                
                            
                        
                     = 0.033 which is << 1).
Huang in view of Schwartz, and in further view of Yeke Yazdandoost does not explicitly teach:
                        
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    λ
                                    ×
                                    z
                                
                            
                            ≪
                            1
                        
                     is satisfied, 
“λ” denotes a wavelength of light incident on the light-transmitting unit.
However, in the same field of endeavor, detection devices with light sensors (Tomioka, Abstract), Tomioka teaches:
“λ” denotes a wavelength of light incident on a light-transmitting unit (FIG. 9: 110) (See paragraph [0032], last four lines: “λ” denotes a wavelength of light incident on a light-transmitting unit, which is equal to a value in the visible light range (380 – 750 nm) or near-infrared range (700 nm to 950 nm)).
dTherefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint sensor (as taught by Huang in view of Schwartz, and in further view of Yeke Yazdandoost) by adopting the value of “λ” denoting a wavelength of light incident on the light-transmitting unit (as taught by Tomioka), arriving at the claimed equation being satisfied (Plugging in the values of a = 1 μm and z = 30 μm, as disclosed in paragraph [0024] of Huang, and λ = 0.7 μm yields                         
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    λ
                                    ×
                                    z
                                
                            
                        
                     = .048 which is << 1). Doing so would allow for the fingerprint sensor to additionally detect vascular patterns (See Tomioka, paragraph [0032], last four lines).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Schwartz as applied to claim 1 above, and further in view of Liu (US 20200106979 A1).

Regarding Claim 14, Huang in view of Schwartz teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Schwartz teaches:
The fingerprint sensor of claim 1, wherein each of the light guide unit and the first light-blocking unit has a cylinder shape (As discussed above, Huang was modified according to Schwartz so the light-transmitting unit has a ring-shaped cross-section. According to this modification, each of the light guide unit and the first light-blocking unit has a cylinder shape).
Huang in view of Schwartz as combined above does not explicitly teach:
wherein each of the light guide unit and the first light-blocking unit has a polypyramid shape.
However, Schwartz teaches further:
The light guide unit has a tapered shape (See FIG. 7: 16 and 18 have a tapered shape; See paragraph [0102]).
Furthermore, in the same field of endeavor, optical image sensors (Liu, Abstract), Liu teaches:
A light guide unit has a polypyramid shape (See FIGS. 7 and 8: 250 has a polypyramid shape; See paragraph [0039], lines 29-36).
Huang in view of Schwartz contained a device which differed from the claimed device by the substitution of each of the light guide unit and the first light-blocking unit has a cylinder shape, instead of a polypyramid shape. Liu teaches the substituted element of a light guide unit having a polypyramid shape. Their functions were known in the art to guide light towards an image sensor. The shape of the light guide unit and the first light-blocking unit having a cylinder shape taught by Huang in view of Schwartz could have been substituted (In other words, by adopting the polypyramid shaped light guide unit taught by Liu, the shape of the first light-blocking unit  taught by Huang in view of Schwartz would be modified to have a corresponding c polypyramid) and the results would have been predictable and resulted in a light guide unit with a polygonal cross-section, instead of circular cross-section.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 15, Huang in view of Schwartz, and in further view of Liu teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Schwartz, and in further view of Liu teaches:
The fingerprint sensor of claim 14, wherein the light-transmitting unit has a polygonal shape with an opening from a plan view, and wherein the first light-blocking unit has a polygonal shape from a plan view (See Liu, FIG. 7: 35 has a circular shape from a plan view. As modified above according to Schwartz, in Liu 35 would be formed into a ring, resulting in an upper surface of the light-transmitting unit 35 having a circular shape with an opening from a plan view, and wherein an upper surface of the first light-blocking unit (the portion of 30 located on the inner surface of the ring shape) has a circular shape from a plan view. Furthermore, as modified according to Liu, the light-transmitting unit has a polygonal shape with an opening from a plan view, and the first light-blocking unit has a polygonal shape from a plan view (adopting the polygonal shape of 250 shown in FIG. 8 of Liu)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	LIU; Yingming (US-20180299982-A1): pertinent for its disclosure of collimating structures (FIG. 1: 4).
	KIM; Do Ik (US-20180089491-A1): pertinent for its disclosure of collimating structures (FIGS. 15 and 15: 200 and 200’).
	Lee; Young Seen (US-20170286743-A1): pertinent for its disclosure of collimating structures (FIG. 3: 220).
	Jones; Eric (US-20170220844-A1): pertinent for its disclosure of collimating structures (FIG. 4: 422).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692